Exhibit 10.1
 


EXECUTIVE SEVERANCE AGREEMENT


This SEVERANCE AGREEMENT (the "Agreement"), is entered into as of the 1st day of
November, 2014 (the “Effective Date”), by and between Lexmark International,
Inc., a Delaware corporation, with its principal place of business in Fayette
County, Kentucky (the "Company"), and «Name» (the "Employee").


W I T N E S S E T H:


WHEREAS, the Employee is employed as [Title] of the Company or one of its
Subsidiaries and the parties desire to enter into this Agreement to set forth
the severance pay that the Company or one of its Subsidiaries will provide the
Employee in the event of an involuntary termination in exchange for the Employee
agreeing to the requirements and covenants set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
parties hereto hereby agree as follows:


1.           Term of Agreement. The term of this Agreement shall commence on the
Effective Date and end on the Date of Termination (as defined in Section 2(h)).


2.           Termination of Employment.


(a)           Termination Due to Death or Disability.  In the event that the
Employee's employment terminates due to death or is terminated by the Company
due to the Employee's Disability (as defined below), after any reasonable
accommodation obligations are satisfied, no termination benefits shall be
payable to or in respect of the Employee, except as provided in Section
2(f)(ii).  For purposes of this Agreement, "Disability" shall mean a physical or
mental disability that prevents the performance by the Employee of his duties
hereunder lasting (or likely to last, based on competent medical evidence
presented to Compensation & Pension Committee (the “Committee”) of the Board of
Directors of the Company (the “Board”)) for a continuous period of six months or
longer.  The reasoned and good faith judgment of the Committee as to the
Employee's Disability shall be final and shall be based on such competent
medical evidence as shall be presented to it by the Employee or by any physician
or group of physicians or other competent medical experts employed by the
Employee or the Company to advise the Committee.


(b)           Termination by the Company for Cause.  In the event that the
Employee is terminated by the Company for Cause, no termination benefits shall
be payable to or in respect of the Employee under this Agreement.  "Cause" shall
mean (i) the willful failure of the Employee substantially to perform his duties
hereunder (other than any such failure due to physical or mental illness) after
a demand for substantial performance is delivered to the Employee by the
executive to which the Employee reports or by the Company’s Board, which notice
identifies the manner in which such

 
 

--------------------------------------------------------------------------------

 




executive or the Company’s Board, as the case may be, believes that the Employee
has not substantially performed his duties, (ii) the Employee's engaging in
willful and serious misconduct that is injurious to the Company or any of its
subsidiaries, (iii) the Employee's making a substantial, abusive use of alcohol,
drugs, or similar substances, and such abuse in the Company’s judgment has
affected his ability to conduct the business of the Company in a proper and
prudent manner, (iv) the Employee's conviction of, or entering a plea of nolo
contendere to, a crime that constitutes a felony, or (v) the willful and
material breach by the Employee of any of his obligations hereunder, or the
willful and material breach by the Employee of any written covenant or agreement
with the Company or any of its affiliates not to disclose any information
pertaining to the Company or any of its affiliates or not to compete or
interfere with the Company or any of its affiliates.


(c)           Termination by the Company Without Cause.  The Employee may be
terminated Without Cause by the Company.  A termination "Without Cause" shall
mean a termination of employment by the Company other than due to death,
Disability or Cause.


(d)           Termination by the Employee.  The Employee may terminate his
employment for "Good Reason."  "Good Reason" shall mean a termination of
employment by the Employee following [(i) any assignment to the Employee of any
duties, functions or responsibilities that are significantly different from, and
result in a substantial and material diminution of, the duties, functions or
responsibilities that the Employee has on the date hereof;] (ii) any requirement
by the Company that the Employee be based more than 100 miles from the
Employee’s then current location or the Company headquarters; (iii) any
reduction in base salary or incentive compensation opportunity, using consistent
performance goals, that is not applicable to all executive officers as a group
or all employees of the Company as a whole, or (iv) the failure of the Company
to obtain the assumption of this Agreement by any successor as contemplated by
Section 10.  The Employee’s termination shall be contingent upon the Company’s
failure to cure the event triggering the Employee’s termination for Good Reason
within 30 days following the receipt of the Employee’s written Notice of
Termination pursuant to Section 2(e).


(e)           Notice of Termination.  Any termination by the Company pursuant to
Section 2(a) (other than on account of the Employee’s death), 2(b) or 2(c), or
by the Employee pursuant to Section 2(d), shall be communicated by "Notice of
Termination" addressed to the other party to this Agreement.  A "Notice of
Termination" shall mean a written notice stating that the Employee's employment
hereunder has been or will be terminated, indicating the specific termination
provision in this Agreement relied upon and setting forth in reasonable detail
the facts and circumstances claimed to provide a basis for such termination of
employment.  A Notice of Termination by the Employee pursuant to Section 2(d)
must be provided to the Company within 90 days of the date the initial
occurrence of the event or circumstances described in the definition of Good
Reason.

 
2

--------------------------------------------------------------------------------

 



(f)           Payments Upon Certain Terminations.


(i)           In the event of a termination of the Employee's employment Without
Cause or a termination by the Employee of his employment for Good Reason, the
Company shall pay to the Employee the sum of (A) [one/two] times the Employee’s
annual base salary, (B) an amount equal to the average “Annual Bonus” paid to
the Employee over the three-year period immediately prior to the Date of
Termination, and (C) the Annual Bonus, if any, with respect to a completed
fiscal year to the extent not theretofore paid to the Employee. For purposes of
this Agreement, “Annual Bonus” means the amount paid under either the Company’s
Senior Executive Incentive Compensation Plan or annual Incentive Compensation
Plan, whichever is applicable to the Employee.  Amounts payable under (A) and
(B), above, will be paid to the Employee in a lump sum in cash as soon as
reasonably practicable after the Date of Termination, provided that, with
respect to any portion of the payment at such time that is neither a “short-term
deferral” for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), nor otherwise exempt from the provisions of Code Section
409A, such portion of the payment shall be made on the 60th day after the Date
of Termination; provided further that, if the Employee is a “specified employee”
under Code Section 409A, such portion of the payment shall be delayed until the
earlier to occur of the Employee’s death or the date that is six months and one
day following the Employee’s Date of Termination.  The Annual Bonus, if any,
payable to the Employee under (C) above will be paid to the Employee within the
first 2 ½ months after the close of the calendar year to which the Annual Bonus
applies.


(ii)           If the Employee's employment shall terminate upon his death or
Disability, the Company shall pay the Employee his base salary through the Date
of Termination.  In addition, if the Employee’s employment shall terminate due
to his death or Disability, the Employee shall receive (A) the Annual Bonus, if
any, with respect to a completed fiscal year to the extent not theretofore paid
to the Employee, plus (B) a pro rata share of the Annual Bonus for the fiscal
year in which death or Disability occurs.  For purposes of this Agreement, the
pro rata share of the Annual Bonus will be equal to the product of (1) the
Annual Bonus, calculated based on the actual achievement, as certified by the
Committee, of the annual performance objectives, and (2) a fraction equal to the
number of full months in such year prior to the Date of Termination over
12.  The Annual Bonus, if any, payable to the Employee under (A) above will be
paid to the Employee within the first 2 ½ months after the close of the calendar
year to which the Annual Bonus applies. The pro rata share of the Annual Bonus,
if any, payable to the Employee under (B) above will be paid to the Employee
within the first 2-1/2 months after the close of calendar year in which the Date
of Termination occurs. Any benefits payable to or in respect of the Employee
under any otherwise applicable plans, policies and practices of the Company
shall not be limited by this provision.


(iii)           Notwithstanding anything to the contrary in Section 2(f)(i)
above, if the Employee becomes entitled to receive severance pay under the
Change in Control Agreement by and between the Company and the Employee (the
“CIC Agreement”), including but not limited to severance pay payable as a result
of the

 
3

--------------------------------------------------------------------------------

 

Company’s failure to obtain the assumption of this Agreement by any successor as
contemplated by Section 10 hereof, such severance pay under the CIC Agreement
shall be in lieu of the severance pay to which the Employee would otherwise have
been entitled to under clauses (A), (B) and (C) of Section 2(f)(i) above.


(g)           Impact of Termination on Certain Other Plans/Programs.


(i)           Long-Term Incentive Plan.  Upon the Employee’s Date of
Termination, the Employee’s entitlement to any award granted to the Employee
under a Long-Term Incentive Plan (“LTIP”) sponsored by the Company, shall be
determined in accordance with the terms and conditions of the LTIP award
agreement regarding termination of employment.


(ii)           Equity Compensation Plan.  Upon the Employee’s Date of
Termination, Employee’s entitlement to any unvested stock options, restricted
stock units, deferred stock units or other equity award granted to the Employee
under an equity compensation plan sponsored by the Company shall be determined
in accordance with the terms and conditions of the applicable award agreement
and the equity compensation plan document regarding termination of employment.


(h)           Date of Termination.  As used in this Agreement, the term "Date of
Termination" shall mean (i) if the Employee's employment with the Company or its
subsidiaries is terminated by reason his death or Disability, the date of his
death or Disability, as the case may be, (ii) if the Employee's employment is
terminated by the Company for Cause, the date on which Notice of Termination is
received, (iii) if the Employee's employment is terminated Without Cause, the
date on which the Company notifies the Employee of such termination, and (iv) if
the Employee’s employment is terminated by the Employee for Good Reason, the
date on which Notice of Termination is received by the Company, provided that
the Employee does not terminate his employment for Good Reason until he has
given the Company at least 30 days in which to cure the event or circumstances
set forth in the Notice of Termination and such event or circumstance is not
cured by the 30th day.


(i)           Condition to Payments.  The Company's obligation to make any
payments hereunder shall be conditioned upon the Employee’s continued compliance
with the terms of this Agreement and the Company's receipt, within 45 days
following the Employee’s Date of Termination, of an appropriately signed
"General Release and Covenant Not to Sue" in form and substance satisfactory to
the Company.  Payments made under this Agreement shall immediately cease and the
Employee shall repay within 60 days of the violation all amounts previously paid
pursuant to Section 2(f) in the event that the Employee violates the terms of
the "General Release and Covenant Not to Sue" or the Employee violates any of
the covenants contained in Sections 3, 4, 5 and 6 of this Agreement prior to the
Date of Termination or thereafter.


(j)           Exclusive Right to Payments.  Subject to Section 2(f)(iii) above,
if the Employee becomes entitled to receive payments under Section 2(f) hereof,
such

 
4

--------------------------------------------------------------------------------

 




payments shall be in lieu of any severance pay under any other contract or
agreement, or any severance or separation plan, program or policy of the Company
or any of its Subsidiaries to which the Employee would otherwise have been
entitled on the Date of Termination.


3.           Unauthorized Disclosure.  During and after the term of his
employment with the Company or its subsidiaries, the Employee shall not, without
the written consent of Company's Board, the General Counsel of the Company, or
the Chief Executive Officer of the Company, disclose to any person (other than
an employee or director of the Company or its affiliates, or a person to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by the Employee of his duties as an executive of the Company) any
confidential or proprietary information, knowledge or data that is not
theretofore publicly known and in the public domain obtained by him while in the
employ of the Company or its subsidiaries with respect to the Company or any of
its subsidiaries or affiliates or with respect to any products, improvements,
formulas, recipes, designs, processes, customers, methods of distribution,
operation or manufacture, sales, prices, profits, costs, contracts, suppliers,
business prospects, business methods, techniques, research, plans, strategies,
personnel, organization, trade secrets or know-how of the Company or any of its
subsidiaries or affiliates (collectively, "Proprietary Information"), except as
may be required by law or in connection with any judicial or administrative
proceedings or inquiry.


4.           Non-Competition.  During the period of the Employee's employment
with the Company or its subsidiaries and thereafter for a period of [12/24]
months from the Date of Termination, the Employee, regardless of whether such
termination is at the insistence of the Company or the Employee, shall not
engage directly or indirectly in, become employed by, serve as an agent or
consultant to, or become a partner, principal or stockholder of, any
partnership, corporation or other entity which competes with a business
(including any product or service offering of such business) that represents 5%
or more of the aggregate gross revenues of the Company and its subsidiaries, or
competes with theCompany’s solution services or software business, and which is
then engaged in such competition in any geographical area in which the Company
or any of its subsidiaries is then engaged in such business without first
obtaining written approval from the Company, provided that the Employee's
ownership of less than 1% of the issued and outstanding stock of any corporation
whose stock is traded on an established securities market shall not constitute
competition with the Company.  The Company may grant or deny such approval in
its sole discretion.


5.           Non-Interference.  During the period of the Employee's employment
with the Company or its subsidiaries and thereafter for a period of 36 months
from the Date of Termination, the Employee, regardless of whether such
termination is at the insistence of the Company or the Employee, shall not,
directly or indirectly, for his own account or the account of any other person
or entity: (a) disparage, criticize, or otherwise make any derogatory statements
regarding the products and services of the Company or its subsidiaries or the
Company’s Board, officers or employees; (b) solicit,

 
5

--------------------------------------------------------------------------------

 




recruit, induce, employ or hire, or attempt to solicit, recruit, induce, employ
or hire, directly or by assisting others (including, but not limited to, any new
employer, any employee of the Company or its subsidiaries, or any former
employee of the Company or its subsidiaries who within six months of that time
has been employed by the Company or its subsidiaries) any person or entity who
or which is at the time, or within six months of that time has been, employed by
or otherwise engaged to perform services for the Company or its subsidiaries; or
(c) solicit, interfere with, or otherwise entice or attempt to entice away any
person or entity who or which is a customer or prospective customer of the
Company or its subsidiaries (including a person or entity who or which is a
customer or prospective customer by either direct contract or relationship with
the Company or its subsidiaries or who or which has purchased, leased, or
otherwise acquired the Company’s or its subsidiaries’ products or service from
the Company’s or its subsidiaries’ distributors, parties for whom Company is an
original equipment manufacturer, dealers or resellers), a supplier to the
Company or its subsidiaries, or has, within the previous 36 months, been a
customer of or supplier to the Company or its subsidiaries.


6.           Return of Documents.  In the event of the termination of the
Employee's employment with the Company or its subsidiaries for any reason, the
Employee will deliver to the Company all memoranda, notes, records, drawings,
manuals, or other documents, and all copies thereof including any electronic
information (e.g., e-mails and spreadsheets) or copies, that are in the
possession of the Employee, whether made or compiled by the Employee or
furnished to the Employee by the Company or its subsidiaries.


7.           Forfeiture.


(a)           Forfeiture of Realized and Unrealized Gains on Incentive Awards
for Breach of this Agreement.  If the Employee violates any provision of
Sections 3, 4, 5 or 6 of this Agreement, and the Employee is no longer employed
by the Company or its subsidiaries, whether or not the termination of employment
occurs prior to or subsequent to such violation, then (1) all stock incentive
awards, including but not limited to stock options, restricted stock units and
any deferred stock units, held by the Employee shall terminate effective as of
the date on which the Employee violates this Agreement, unless terminated sooner
by operation of another term or condition of the Employee’s stock incentive
award agreement or the equity compensation plan pursuant to which such award has
been issued, and (2) any gain realized by the Employee on the vesting of
restricted stock units or deferred stock units, and option gains (represented by
the closing market price on the date of exercise over the exercise price,
multiplied by the number of options exercised without regard to any subsequent
market price decrease or increase) realized by the Employee from exercising all
or a portion of the Employee’s options, within 18 months preceding the earlier
of (a) the violation of Section 3, 4, 5, or 6 and (b) the Employee’s Date of
Termination; and through the later of (c) 18 months following the violation of
Section 3, 4, 5, or 6 and (d) such period of time as it takes the Company to
discover such violation, shall be paid promptly by the Employee to the
Company.  The Employee agrees that the Company has the right to

 
6

--------------------------------------------------------------------------------

 



withhold the amount owed to it from any amounts that the Company may owe the
Employee from time to time (including, but not limited to, wages or other
compensation, fringe benefits, or vacation pay); provided, however, if any
amounts that the Company is required to pay to the Employee are subject to Code
Section 409A, any such withholding by the Company from those amounts shall
comply with Code Section 409A to the extent applicable thereto.  The Employee
and the Company agree that this forfeiture provision does not waive any other
rights at law that the Company may have, including but not limited to, equitable
rights which would include injunctive relief.


(b)           Forfeiture under the Company’s Executive Compensation Recovery
Policy.  The Employee acknowledges and agrees that he is subject to the terms
and conditions of the Company’s Executive Compensation Recovery Policy
(including any successor policy that may be adopted by the Company to comply
with Section 10D of the Securities Exchange Act of 1934, as amended, and the
Rules promulgated thereunder), and that all or any portion of the Employee’s
Annual Bonus, other incentive compensation, and equity compensation may be
subject to forfeiture and previously paid amounts may be subject to recovery by
the Company in accordance with the Executive Compensation Recovery Policy.


8.           Waiver of Defenses; Enforceability of Covenants.  The Employee
acknowledges and agrees that the covenants contained in Sections 3, 4, 5 and 6
of this Agreement (as well as each subsection of such Sections) shall be
construed as agreements independent of each other and of any provision of this
or any other contract between the parties hereto, and that the existence of any
claim or cause of action by the Employee against the Company or its
subsidiaries, whether predicated upon this or any other contract, shall not
constitute a defense to the enforcement by the Company of said covenants.  The
Employee further agrees that the term of the covenants contained in Sections 3,
4, 5 and 6 of this Agreement (as well as each subsection of such Sections) and
the geographic limitations are reasonable limits within the context of the
Employee’s current or former activities for the Company.  The Employee therefore
waives any defense to enforcement of these covenants on the grounds that these
covenants are not valid or that the terms of these covenants are not reasonable,
but the Employee expressly does not waive the right to seek a construction of
the covenants themselves.  In the event that any provisions relating to these
covenants shall be declared by a court of competent jurisdiction to exceed the
maximum time periods and/or areas of restriction deemed reasonable and
enforceable, the time period and/or areas of restriction deemed reasonable and
enforceable by such court shall become and thereafter be the maximum time period
and/or areas.


9.           Company’s Right to Obtain an Injunction.  The Employee acknowledges
that the Proprietary Information and the covenants contained in Sections 3, 4, 5
and 6 of this Agreement are extremely valuable to the Company, and the Employee
recognizes and agrees that the injury the Company will suffer in the event of
the Employee’s breach of this Agreement cannot be compensated by monetary
damages alone, including pursuant to Section 7, and the Employee therefore
agrees that the Company, in addition to and without limiting any other remedies
or rights that it may have, either under this
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
Agreement or otherwise, shall have the right to obtain an injunction against the
Employee (including but not limited to, a temporary restraining order or a
preliminary or permanent injunction), without the posting of any bond and
without proof of actual damages, to prevent breaches or threatened breaches of
this Agreement and/or to compel specific performance of this Agreement from a
court of competent jurisdiction, enjoining any such breach.


10.           Assumption of Agreement.  The Company will require any successor
(by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company, by agreement in form and substance
reasonably satisfactory to the Employee, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken
place.  Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement
entitling the Employee to receive severance pay under the CIC Agreement upon a
termination of employment by Employee for “Good Reason” as defined in the CIC
Agreement.  As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


11.           Entire Agreement.  Except as otherwise expressly provided herein,
this Agreement and the CIC Agreement constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, and all promises,
representations, understandings, arrangements and prior agreements relating to
such subject matter (including those made to or with the Employee by any other
person or entity) are merged herein and in the CIC Agreement and superseded
hereby and thereby.  In the avoidance of any doubt, this Agreement does not
alter, modify or otherwise amend or supersede any agreement or understandings
between the Company and the Employee as to the Lexmark Agreement Regarding
Confidential Information and Intellectual Property, any indemnification
agreement, any stock option plan/agreements, sales commission plans/agreements,
bonus plans/agreements, incentive compensation plans/agreements or restricted
stock unit plans/agreements that may be offered to the Employee by the Company,
from time to time.


12.           No Mitigation.  The Employee shall not be required to mitigate the
amount of any payment that the Company becomes obligated to make in connection
with this Agreement or the CIC Agreement, by seeking other employment or
otherwise.


13.           Miscellaneous.


(a)           Binding Effect.  This Agreement shall be binding on and inure to
the benefit of the Company and its successors and permitted assigns.  This
Agreement shall also be binding on and inure to the benefit of the Employee and
his heirs, executors, administrators and legal representatives.


 
8

--------------------------------------------------------------------------------

 
(b)           Governing Law and Venue.  If a dispute arises between the parties,
including disputes that may arise out of or relate to this Agreement or the
breach, termination, or validity thereof, or the compensation, promotion,
demotion, discipline, discharge, or terms and conditions of employment of the
Employee (hereinafter, a “Dispute”), and if a Dispute cannot be settled through
direct discussions, the parties agree that a federal or state court located in
Fayette County, in the Commonwealth of Kentucky, is an appropriate forum and the
parties hereby consent to the legal jurisdiction of such courts.  AS SUCH, ANY
AND ALL ACTIONS, SUITS, OR OTHER LEGAL PROCEEDINGS ARISING FROM OR REGARDING
THIS AGREEMENT AND ANY DISPUTE BETWEEN THE PARTIES (INCLUDING ANY ACTION BY THE
EMPLOYEE AGAINST ANOTHER EMPLOYEE OR AGENT OF THE COMPANY) SHALL BE BROUGHT
EXCLUSIVELY IN A STATE OR FEDERAL COURT SITUATED WITHIN FAYETTE COUNTY IN THE
COMMONWEALTH OF KENTUCKY.  THE PARTIES HEREBY WAIVE ANY OBJECTION THEY MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH PROCEEDING IN FAYETTE COUNTY, THE
LOCATION OF THE PRINCIPAL OFFICE OF THE COMPANY; provided, however, that an
action or ancillary proceeding to enforce injunctive relief or a judgment
obtained by a party in said Fayette County court may be in any appropriate
forum.  This Agreement shall be deemed to have been entered into in the
Commonwealth of Kentucky; this Agreement is a contract performable wholly or
partly within the Commonwealth of Kentucky; and this Agreement as well as any
Dispute shall be governed by, enforced and interpreted in accordance with the
laws of the Commonwealth of Kentucky, notwithstanding its conflict of law
provisions.  In any action by the Company against the Employee in any forum, the
Employee waives personal service of any summons, complaint or other process and
agrees that the service thereof may be made personally or by registered or
certified mail directed to the Employee at his home address.  THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR
OTHER LEGAL PROCEEDING.


(c)           Internal Revenue Code Section 409A.  For purposes of this
Agreement, the terms “terminate,” “terminated” or “termination of employment,”
and variations thereof, are intended to mean a separation from service or
termination of employment that constitutes a “separation from service” under
Code Section 409A.  The time or schedule of any payment or amount scheduled to
be paid pursuant to the terms of this Agreement that is subject to Code Section
409A may not be accelerated except as otherwise permitted under Code Section
409A and the guidance and Treasury Department regulations issued
thereunder.  The parties intend that this Agreement be interpreted and construed
in compliance with Section 409A of the Code and Treasury Department regulations
and other interpretive guidance issued thereunder to the extent
applicable.  Notwithstanding the foregoing, the Company shall not be required to
assume any increased economic burden in connection therewith.


(d)           Taxes.  The Company may withhold from any payments made under this
Agreement all federal, state, city or other applicable taxes.


 
9

--------------------------------------------------------------------------------

 
(e)           Amendments.  No provision of this Agreement may be modified,
waived or discharged unless such modification is approved by Company’s Board or
such waiver or discharge is approved by Company's Board or Chief Executive
Officer, and is agreed upon in writing by the Employee and the Chief Executive
Officer, or in the case of the Chief Executive Officer, the Chair of the
Compensation and Pension Committee.  Notwithstanding the foregoing, any
modification, waiver or amendment required by law may be made, or be deemed to
be made, by a duly authorized officer of the Company without the express
approval of Company’s Board and without the Employee’s consent.


(f)           Employment “At Will”.  The Employee and the Company acknowledge
that the employment of the Employee by the Company or its subsidiaries is “at
will” and the Employee’s employment may be terminated either the by the Employee
or the Company at any time.


(g)           Reformation; Severability.  If any provision of this Agreement is
held by a court to be unreasonable in scope or duration or otherwise, the court
shall, to the extent permitted by law, reform such provision so that it is
enforceable, and enforce the applicable provision as so reformed.  Reformation
of any provision of this Agreement pursuant to this subsection shall not affect
any other provision of this Agreement or render this Agreement unenforceable or
void.


(h)           Notices.  Any notice or other communication required or permitted
to be delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or on the third business day after the mailing thereof,
and (iv) addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):


(A)          if to the Company, to it at:


One Lexmark Centre Drive
740 West New Circle Road
Lexington, Kentucky 40550
Attention: General Counsel


(B)           if to the Employee, to him at his last
known address in the Company’s records.


(i)           Survival.  Sections 3, 4, 5, 6, 7, 8, 9, 12 and 13 and, if the
Employee's employment terminates in a manner giving rise to a payment under
Section 2(f), Section 2(f) and 10 shall survive the termination of the
employment of the Employee hereunder as well as the termination of this
Agreement.


 
10

--------------------------------------------------------------------------------

 
(j)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.


(k)           Headings.  The section and other headings contained in this
Agreement are for the convenience of the parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof.


(l)           Pronouns.  Use of the masculine pronoun shall be deemed to include
usage of the feminine pronoun where appropriate.


[(m)           Termination of Employment Agreement.  Upon the execution of this
Agreement by a representative of the Company and the Employee, the Employment
Agreement entered into by the parties on [November 1, 2012] is hereby
terminated, and each party to this Agreement hereby relinquishes all rights and
benefits and terminates all duties and obligations pursuant to such agreement.]


(n)           Employee Acknowledgment.  The Employee represents and confirms
that the Employee has been, and is hereby, advised by the Company to consult (at
the Employee’s expense) with an attorney and otherwise seek financial and legal
advice prior to executing this Agreement, has thoroughly discussed all aspects
of this Agreement with such advisors as the Employee has determined appropriate,
has carefully read and fully understands all of the provisions of this
Agreement, is not relying on any statements made by any representative,
attorney, employee, officer or member of the Board of Directors of the Company,
is voluntarily entering into this Agreement, and has had a reasonable period of
time to consider this Agreement.


{Signature Page Follows}

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representatives and the Employee has hereunto set his hand, in each
case effective as of the date first above written.


LEXMARK INTERNATIONAL, INC.




By: _______________________________   
                                                                                                       Paul
A. Rooke
                                                                                                      Chairman
and Chief Executive Officer

 




THE EMPLOYEE:  «Name»




___________________________________
 
 
 
 
 
12


